ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
GSC Systems, Inc.                           )      ASBCA No. 60251
                                            )
Under Contract No. FA4890-14-P-0044         )

APPEARANCE FOR THE APPELLANT:                      Ms. Caralee M. Gibson
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Lawrence M. Anderson, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 15 September 2016



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60251, Appeal of GSC Systems, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals